Bank of Am., N.A. v Angel (2016 NY Slip Op 08025)





Bank of Am., N.A. v Angel


2016 NY Slip Op 08025


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Gesmer, JJ.


2345 35173/13

[*1]Bank of America, N.A. Successor by Merger to BAC Home Loans Servicing, LP formerly known as Countrywide Home Loans Servicing, LP, Plaintiff-Respondent,
vAletha Angel, Defendant-Appellant, Thomas Munro, et al., Defendants.


Aletha Angel, appellant pro se.
Bryan Cave LLP, New York (Elizabeth Goldberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered December 15, 2014, which, in this mortgage foreclosure action, denied the motion of defendant Aletha Angel for sanctions against plaintiff, unanimously affirmed, without costs.
The court properly denied defendant's motion to impose sanctions upon plaintiff absent any showing that plaintiff's conduct was frivolous or without a good faith basis (see  22 NYCRR 130—1.1).
We perceive no basis for imposing sanctions against defendant at this time.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK